Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions    
1.	A response on 10/21/2021 a provisional election was made without traverse to prosecute the invention of claims 1-11.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Because these inventions are distinct for the reasons given on action dated 09/23/2021, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 8-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cochran et al. ( US 20070107801 A1, Pub. Date: May 17, 2007).
Regarding claim 1:
	Cochran describes an apparatus for detecting a fluid supply level (abstract, a sensor, such as a camera, detects a level of liquid in the respective containers ), the apparatus comprising: a fluid supply container configured to receive a fluid supplied therein (0010, a filling apparatus including a carrier for transporting containers and at least one valve which is opened for a period of time to control a flow of liquid into the containers while the containers are transported by the carrier );  a vision sensor mounted in a vicinity of the fluid supply container or on the fluid supply container (fig. 1, camera 28, 30,to container, 0010, a filling apparatus including a carrier for transporting containers and at least one valve which is opened for a period of time to control a flow of liquid into the containers while the containers are transported by the carrier) the vision sensor being configured to acquire an image including a portion in which the fluid is supplied into the fluid supply container (0041, A sensor or camera 28, which is discussed in more detail below, is provided along an exit feed path "B" to form part of a vision based sensing system that captures an image of each container 14 which has excited the carrier 12, to determine a level of liquid in the  ); and a fluid supply level determiner configured to determine the fluid supply level in accordance with an amount of the fluid being supplied into the fluid supply container through a predetermined vision algorithm based on image information acquired by the vision sensor (0041, A sensor or camera 28, which is discussed in more detail below, is provided along an exit feed path "B" to form part of a vision based sensing system that captures an image of each container 14 which has excited the carrier 12, to determine a level of liquid in the containers 14, The sensor 28 images the containers 14 after they have been filled and have exited the carrier 12 so that subsequent filling times can be adjusted based on the sensed liquid levels. The filling time instructions or recipe for each different filling valve will likely be unique, 0039, the variables used by the algorithms are based on the liquid levels of the filled containers 14 so that subsequent filling amounts can be calibrated. ).
Regarding claim 2, Cochran further describes set at least one fluid supply region of interest with respect to the image information; detect a feature of the at least one fluid supply region of interest through the predetermined vision algorithm (0048, The camera 28 would snap an image when a part detection sensor indicates the presence of the filled container 14 at a particular position appropriate for  ); and determine the fluid supply level based on the detected feature of the fluid supply region of interest (0048, The camera 28 would snap an image when a part detection sensor indicates the presence of the filled container 14 at a particular position appropriate for inspection. ).

    PNG
    media_image1.png
    772
    544
    media_image1.png
    Greyscale

Regarding claim 3 Cochran further describes wherein the fluid supply level determiner is configured to set a portion of an upper end of the fluid supply container as the at least one fluid supply region of interest with respect to the an exemplary aspect of present invention is to provide a filling method and device that is capable of adjusting flow amounts based on monitoring current and/or past filling levels, 0041, a vision based sensing system that captures an image of each container 14).
Regarding claim 4 Cochran further describes  classify the fluid supply level into three classifications including a no fluid supply (0055 whether filled or empty), a cautious fluid supply (0044, The sensor 28 has a field of view which includes a surface 36 of the container's liquid 35 plus a buffer both above and below the nominal fill level ), and a normal fluid supply (0072, a fill level includes a range of normal process variations in the containers 14 themselves); or classify the fluid supply level into four classifications including a no fluid supply, a cautious fluid supply, a quasi-normal fluid supply, and a normal fluid supply.
Regarding claim 8 Cochran further describes  wherein the vision algorithm is an optical flow algorithm, and the feature is an optical vector (0047, electro optical sensors, fig. 1, unit 28, 30 to target) .
Regarding claim 9 Cochran further describes wherein the optical flow algorithm is an algorithm that determines the fluid supply level based on a distribution of the optical vectors and a magnitude of the optical vectors with respect to the fluid supply region of interest (0047, electro optical sensors, fig. 1,  .

    PNG
    media_image2.png
    371
    333
    media_image2.png
    Greyscale

Regarding claim 11 Cochran further describes a lighting device configured to illuminate an inside of the fluid supply container (0043, By having the sensor 28 focused on the fill area of a single bottle it is possible to obtain high levels of resolution combined with a refined illumination to produce a high quality image).

Claim Objections

3.	Claims 5, 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach: 
Regarding claim 5: based on the amount of fluid being supplied for each fluid supply level, the fluid supply level determiner is configured to predict a fluid supply time to a point in time at which the fluid supply will be completed.

Claim 6 is objected due to their dependency on claim 5.

Regarding claim 7: wherein the fluid supply level determiner is configured to determine the fluid supply level as an erroneous fluid supply when a result of determining the fluid supply level is no fluid supply.

Regarding claim 10: wherein the optical flow algorithm is configured to use an average value of vector values calculated by applying a frame moving average to determine the fluid supply level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Technology Center 2800 
November 16, 2021